UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6139



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERRY WAYNE SHEPPARD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-94-122; CA-98-588)


Submitted:   May 19, 2005                   Decided:   May 26, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Wayne Sheppard, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Christine Witcover Dean, Jane J. Jackson, Anne Margaret Hayes,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jerry Wayne Sheppard seeks to appeal the district court’s

order dismissing his motion filed under 28 U.S.C. § 2255 (2000) as

successive.      The order is not appealable unless a circuit justice

or   judge    issues   a   certificate   of   appealability.   28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Sheppard has not made the requisite

showing.      Accordingly, we deny a certificate of appealability,

dismiss the appeal, and deny Sheppard’s motion for abeyance.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               DISMISSED




                                   - 2 -